NOTICE                  2022 IL App (4th) 210351-U
This Order was filed under
                                                                                            FILED
Supreme Court Rule 23 and is                NO. 4-21-0351                               December 1, 2022
not precedent except in the                                                                Carla Bender
limited circumstances allowed                                                          4th District Appellate
under Rule 23(e)(1).
                                   IN THE APPELLATE COURT                                    Court, IL

                                            OF ILLINOIS

                                        FOURTH DISTRICT

 THE PEOPLE OF THE STATE OF ILLINOIS,                          )      Appeal from the
            Plaintiff-Appellee,                                )      Circuit Court of
            v.                                                 )      McLean County
 MICHAEL BRIAN BROWN,                                          )      No. 08CF181
            Defendant-Appellant.                               )
                                                               )      Honorable
                                                               )      J. Casey Costigan,
                                                               )      Judge Presiding.


                  PRESIDING JUSTICE KNECHT delivered the judgment of the court.
                  Justices DeArmond and Doherty concurred in the judgment.

                                               ORDER

 ¶1      Held: Defendant was denied reasonable representation during proceedings
               under the Post-Conviction Hearing Act.

 ¶2               Defendant, Michael Brian Brown, appeals the circuit court’s dismissal of his

 petition for relief under the Post-Conviction Hearing Act (Act) (725 ILCS 5/122-1(f) (West

 2010)). On appeal, defendant argues (1) he was denied his right to the reasonable assistance of

 counsel as postconviction counsel failed to examine the record of proceedings and make

 amendments necessary to present his claims adequately; and (2) he made a substantial showing

 trial counsel was ineffective as he misadvised defendant regarding the length of the sentences he

 faced, leading defendant to reject the trial court’s offer to give the jury an instruction on second

 degree murder. We agree with defendant’s first argument and reverse and remand.

 ¶3                                      I. BACKGROUND
¶4             In February 2008, defendant shot and killed Calvin and David Walls. The

shooting occurred after an altercation at defendant’s apartment. Defendant fired a minimum of

14 shots, causing at least 11 gunshot wounds to the victims and two others at the scene. As a

result of the shooting, the State charged defendant with six counts of first degree murder (720

ILCS 5/9-1(a)(1), (a)(2) (West 2008)) and two counts of aggravated battery with a firearm for

wounding Levar Walls, the victims’ brother, and Montell Jones, defendant’s cousin (720 ILCS

5/12-4.2(a)(1) (West 2008)).

¶5                                            A. Trial

¶6             At trial, defendant pursued theories of self-defense and defense of property. Only

a short summary of the evidence is necessary for this appeal. Regarding Levar, defendant

testified Levar entered defendant’s apartment, waved a knife around, and swung the knife at him.

Defendant emphasized a knife was found on the living room floor under a fish tank. The State

countered with evidence explaining the knife’s presence in Levar’s apartment, the absence of

knife wounds found on anyone involved in the altercation, and the absence of corroborating

testimony placing a knife in Levar’s hands. Regarding the shooting of Calvin and David,

defendant argued both attacked him. Defendant testified he was physically close to David and

Calvin when they tried to grab his gun. The State countered with evidence showing how many

times defendant fired the gun and that four of the five wounds to Calvin and David resulted from

defendant’s firing the gun at a distance of greater than two feet. The State also presented

testimony showing the location of the wounds was inconsistent with defendant’s testimony.

¶7             At the jury-instruction conference, the trial court questioned defendant regarding

his decision not to request an instruction for second degree murder:

                       “THE COURT: [Defendant], as your attorney just




                                                -2-
indicated, sir, you have been charged in the indictment with the

offense of first degree murder. There is what is often referred to as

a lesser included offense of second degree murder. And at your

request based upon the evidence that’s been presented in this case,

the court would instruct the jury on the offense of second degree

murder, that is, that they would have the option of determining

whether or not you’re guilty of first degree murder and if so then

determining whether there was a mitigating factor to reduce it to

second degree murder. [Defense counsel] has indicated that you

have discussed these issues with your counsel. Is that correct, sir?

        THE DEFENDANT: Yes, sir.

        THE COURT: All right. Do you feel like you’ve had

enough time to talk to him about that issue?

        THE DEFENDANT: Yes, sir.

        THE COURT: Do you feel that you understand what that

issue is?

        THE DEFENDANT: I feel it’s too confusing of an issue to

the jury.

        THE COURT: All right. You do feel that you understand

the issue of second degree murder after talking to your counsel?

        THE DEFENDANT: Yes.

        THE COURT: Now, have you decided based on the advice

he has given you that you do not want the jury instructed on the




                                -3-
               issue of second degree murder?

                        THE DEFENDANT: Yes, sir.

                        THE COURT: All right. And this is your decision?

                        THE DEFENDANT: Yes, sir.”

¶8             During the same jury-instruction conference, the State tendered an instruction to

inform the jury of the responsibilities of an initial aggressor before the use of force could be

justified. The trial court denied the State’s request, finding no one identified who started the

physical altercation.

¶9             During deliberations, the jury asked the trial court about the legal justification for

an initial aggressor to use force lawfully. The court, having concluded the State’s tendered

instruction answered the jury’s question, reversed course and sent to the jury the initial-aggressor

instruction.

¶ 10           The jury found defendant guilty of two counts of first degree murder (720 ILCS

5/9-1(a)(1), (a)(2) (West 2008)) and of aggravated battery with a firearm of Levar (720 ILCS

5/12-4.2(a)(1) (West 2008)). Defendant was found not guilty of aggravated battery with a

firearm of Jones. He was sentenced to natural life imprisonment for each first degree murder

conviction and a concurrent term of 30 years for the aggravated battery conviction.

¶ 11                                      B. Direct Appeal

¶ 12           In a direct appeal from his convictions and sentence, defendant argued (1) the trial

court abused its discretion by giving the initial-aggressor instruction during deliberations, (2) the

evidence was insufficient to support his convictions, and (3) he was entitled to credit against the

imposed fines. People v. Brown, 406 Ill. App. 3d 1068, 1070, 952 N.E.2d 32, 34 (2011). With a

modification to the fines, we affirmed the trial court’s judgment. Id. at 1084. As to the issue




                                                -4-
regarding the initial-aggressor instruction, we found the court did not abuse its discretion in

instructing the jury. See id. at 1078-81.

¶ 13           After we affirmed defendant’s conviction and sentence, defendant sought relief

from both the Illinois Supreme Court and the United States Supreme Court. On September 28,

2011, the Illinois Supreme Court denied defendant’s request for leave to appeal. In a petition for

writ of certiorari postmarked December 28, 2011, defendant sought review by the United States

Supreme Court. By letter dated January 5, 2012, defendant was informed his papers were being

returned as his case had to be first reviewed by a United States Court of Appeals or by the

highest state court. Defendant made no further attempt to file in the United States Supreme

Court.

¶ 14                               C. Postconviction Proceedings

¶ 15           On June 11, 2011, defendant filed his pro se petition for postconviction relief. In

his petition, defendant alleged he was denied the effective assistance of counsel as his trial

counsel failed to inform him he was subject to a natural-life sentence if he was found guilty of

both first degree murder counts. In support, defendant attached a letter, dated after trial

concluded, from trial counsel, stating the following, in part:

                       “Sentencing will occur after the post trial motion. First

               degree murder is punishable by 20 to 60 years in prison at 100%

               time. Personal discharge of [a] weapon which causes the death

               carries an additional 25 years at 85% time. For the court to impose

               natural life, it would have to find a prior conviction for first degree

               murder[,] which does not exist as these convictions are

               simultaneous. Further, I do not believe the first degree murder




                                                -5-
               sentences can be imposed consecutively. It would be unrealistic to

               expect a sentence less than 45 years (minimum on murder and the

               enhancement for discharge of the firearm[)]. What may be

               problematic is the aggravated[-]battery conviction can be run

               consecutive (6 to 30) and probably will as the [S]tate will argue it

               is mandatory that it does.”

Defendant maintained he would not have agreed with trial counsel’s advice to forego tendering

the second degree murder instruction to the jury had he known he faced natural life in prison.

¶ 16           At the first stage of postconviction proceedings, the circuit court dismissed the

petition as frivolous and patently without merit. The court concluded defendant’s decision to

forego the second degree murder instruction “was not objectively deficient based on the court’s

admonishments and the fact defendant clearly preferred, as a matter of trial strategy, to give the

jury only the options of guilty of first degree murder or acquittal of first degree murder on the

grounds of self-defense.” People v. Brown, 2014 IL App (4th) 120887, ¶ 12, 19 N.E.3d 733. The

court further concluded it, at arraignment, had fully advised defendant of the penalties he faced,

including a sentence of natural life. Id.

¶ 17           On appeal from the dismissal, we concluded defendant’s petition was not

frivolous and patently without merit and remanded for second-stage proceedings. Id. ¶¶ 27, 29.

First, we found the record established defendant was not admonished by the trial court at

arraignment a natural-life sentence was mandatory if he were convicted of two first degree

murders. Id. ¶ 21. We rejected the State’s argument the decision not to request the second degree

murder instruction was a strategic one and concluded “counsel’s performance arguably fell

below an objective standard of reasonableness” due in part to counsel’s “fundamental




                                                -6-
misunderstanding of the law.” Id. ¶ 21. We further concluded “it is at least reasonably arguable

defendant was prejudiced when the second-degree-murder instruction was not tendered,” as the

trial court determined the evidence was sufficient to give a self-defense instruction and

defendant’s allegations are not rebutted completely by the record. Id. ¶¶ 26-27.

¶ 18           At second-stage proceedings, counsel (initial postconviction counsel) was

appointed and an amended petition for postconviction relief was filed. This petition asserts the

following claims: (1) defendant was denied the effective assistance of trial counsel as he was not

advised he faced a mandatory natural-life sentence if convicted of the first degree murder of both

David and Calvin; (2) defendant was denied due process and a fair trial when the trial court gave

the jury, mid-deliberations, the initial-aggressor instruction as he was denied the opportunity to

defend against that instruction by tailoring arguments to it; and (3) defendant was denied a fair

trial as the State failed to tender medical records documenting injuries to Levar, records that are

“potential[ly] exculpatory” and “may have supported [defendant’s] affirmative defense of

self[-]defense and defense of dwelling.” Attached to the petition was an affidavit, in which

defendant asserted he, before the jury-instruction conference, conversed with trial counsel and

was misinformed regarding potential sentences as argued in the petition.

¶ 19           The State moved to dismiss defendant’s postconviction petition on multiple

grounds. The State first argued defendant’s postconviction petition was untimely, as it was filed

more than six months after the Illinois Supreme Court denied his petition for leave to appeal.

Next, the State argued defendant raised issues that could have been raised on direct appeal but

were not and were, therefore, forfeited. The State further maintained, regarding Levar’s medical

records, the common-law record in this case shows those records were produced before trial by

the State. The State emphasized had a request for those records been declined, that issue would




                                                -7-
have been on the record and could have been raised on direct appeal. The State further argued

res judicata barred the trial court from addressing the allegation regarding the initial-aggressor

instruction, as it was litigated on direct appeal.

¶ 20            The circuit court granted the State’s motion to dismiss. The court initially found,

because defendant did not complete a petition for writ of certiorari, the postconviction petition

was late and time barred. The court agreed with the State the postconviction petition needed to

be filed within six months of the Illinois Supreme Court’s decision denying defendant leave to

appeal. The circuit court also found defendant’s claims were barred by res judicata. The court

concluded defendant knew, at sentencing, he was facing a mandatory life sentence and,

therefore, the issue was ripe for appeal at the time of defendant’s direct appeal. The court further

concluded the issue of Levar’s medical records was also barred by res judicata, as the issue

could have been raised but was not. As to his claim regarding the initial-aggressor instruction to

the jury, the court found the issue was decided on direct appeal and barred by res judicata.

¶ 21            On October 21, 2019, defendant filed a pro se motion to reconsider. Defendant

argued the circuit court, though citing the correct provision of the Act, misapplied the time

calculation. Defendant emphasized his postconviction petition was due to be filed six months

from the date for filing a writ of certiorari petition. See 725 ILCS 5/122-1(c) (West 2010)).

According to defendant, the Illinois Supreme Court denied leave on September 28, 2011. The

date for filing a petition for writ of certiorari was 90 days later, or December 27, 2011.

Defendant maintained he had six months from that date to file his petition. Defendant further

alleged he was denied the reasonable assistance of postconviction counsel as counsel failed to

know the evidence and know the law, specifically regarding the medical-records issue.

Defendant further maintained once counsel amended the petition to include a Brady violation, he




                                                     -8-
was obligated to present the claim properly.

¶ 22           New counsel (successor postconviction counsel) was appointed to represent

defendant on his motion to reconsider. That counsel filed an amended motion to reconsider.

Regarding the timeliness of defendant’s postconviction filing, successor postconviction counsel

argued this court’s decision in People v. Robinson, 2015 IL App (4th) 130815, ¶ 31,

demonstrates the 90-day period did not begin to run until the Illinois Supreme Court entered its

order denying defendant leave to appeal.

¶ 23           Successor postconviction counsel further argued defendant’s claim of ineffective

assistance based on improper advice on the length of potential sentences was not barred as it was

based on matters outside the record and could not have been raised on direct appeal. Successor

postconviction counsel further argued defendant was denied reasonable assistance as initial

postconviction counsel failed to provide the correct calculations of the timeliness of the pro se

petition and failed to include allegations of ineffective assistance of appellate counsel to prevent

findings of res judicata for claims not raised before. In addition, while defendant believed there

were additional photos or records not turned over by the State regarding Levar’s injuries, records

that would show Levar was shot while charging defendant and not retreating from him, initial

postconviction counsel failed to attach those records or explain their absence. And successor

postconviction counsel argued had initial postconviction counsel alleged the ineffective

assistance of appellate counsel, this claim would not have been found to have been barred.

¶ 24           The circuit court entered an order denying the amended motion to reconsider. The

court initially concluded it erred in dismissing the petition as untimely. Regarding the issue of

the alleged advice regarding possible penalties, the circuit court found the following, in part:

                       “The issue of [defendant’s] declining to submit a second




                                                -9-
               degree instruction was part of the record. In fact, it was addressed

               by the trial court and readily available to be addressed by the

               Appellate Court should [defendant] have chosen to raise it on

               direct appeal. Further, the issue is not the alleged erroneous advice

               about sentencing, but rather whether the evidence supports the

               giving of the instruction in the first place. If the evidence supports

               the giving of the instruction and [defendant] rejects it, he is

               employing an all[-]or[-]nothing strategy which has been

               recognized as a valid trial strategy. The strategy did not work in

               [defendant’s] favor. [Defendant] could have raised this issue on

               direct appeal and did not do so. Therefore, the claim is barred by

               Res Judicata.”

¶ 25           This appeal followed.

¶ 26                                      II. ANALYSIS

¶ 27           The Act creates a process by which criminal defendants may assert a substantial

denial of their constitutional rights occurred during the proceedings that led to their convictions.

725 ILCS 5/122-1 (West 2008). This process allows courts to consider constitutional issues “that

were not, and could not have been, determined on direct appeal.” People v. Barrow, 195 Ill. 2d

506, 519, 749 N.E.2d 892, 901 (2001). Issues that were raised and decided on direct appeal may

not, under the doctrine of res judicata, be considered in proceedings under the act. Id. Under the

doctrine of forfeiture, claims that could have been raised on direct appeal but were not may also

not be considered. See People v. Blair, 215 Ill. 2d 427, 443-44, 831 N.E.2d 604, 615 (2005). The

defendant shoulders the burden of proving a substantial deprivation of his constitutional rights




                                                - 10 -
occurred. People v. Johnson, 154 Ill. 2d 227, 239, 609 N.E.2d 304, 310 (1993).

¶ 28           When a criminal defendant seeks relief under the Act, that defendant does not

have a constitutional right to the effective assistance of counsel. People v. Cotto, 2016 IL

119006, ¶ 29, 51 N.E.3d 802. Instead, the Act, which is a matter of legislative grace, only

provides postconviction petitioners the right to reasonable assistance. Id. ¶¶ 29-30.

¶ 29           To ensure petitioners under the Act receive reasonable assistance, Illinois

Supreme Court Rule 651(c) (eff. July 1, 2017) outlines duties of appointed counsel. People v.

Turner, 187 Ill. 2d 406, 411, 719 N.E.2d 725, 728 (1999). Appointed counsel must “consult with

the petitioner to ascertain his contentions, examine the record of the trial proceedings, and make

any amendments to the pro se petition necessary for an adequate presentation of the petitioner’s

complaints.” People v. Nelson, 2016 IL App (4th) 140168, ¶ 15, 49 N.E.3d 1007. This third

obligation “does not require postconviction counsel to advance frivolous or spurious claims on

defendant’s behalf.” People v. Greer, 212 Ill. 2d 192, 205, 817 N.E.2d 511, 519 (2004). Counsel

“who determines that defendant’s claims are meritless cannot in good faith file an amended

petition on behalf of defendant.” Id.

¶ 30           Rule 651(c) further requires appointed counsel file a certificate stating counsel

complied with its requirements. Ill. S. Ct. R. 651(c) (eff. July 1, 2017). A Rule 651(c) certificate

creates a presumption counsel afforded reasonable representation. See People v. Smith, 2016 IL

App (4th) 140085, ¶ 32, 50 N.E.3d 353. The presumption is rebuttable; a defendant may

overcome the presumption by establishing postconviction counsel did not substantially comply

with the requirements of Rule 651(c). People v. Jones, 2011 IL App (1st) 092529, ¶ 23, 955

N.E.2d 1200. If found, the absence of reasonable assistance cannot be excused by a

determination defendant’s claims did not contain a meritorious issue. People v. Suarez, 224 Ill.




                                               - 11 -
2d 37, 51-52, 862 N.E.2d 977, 985 (2007). Noncompliance with Rule 651(c) will not be excused

as harmless error. Id. at 51.

¶ 31           While defendant acknowledges postconviction counsel filed a Rule 651(c)

certificate, he maintains he has shown he was denied the reasonable assistance of counsel during

his postconviction proceedings. In asserting this argument, defendant alleges initial

postconviction counsel provided unreasonable assistance by not alleging appellate counsel was

ineffective on direct appeal for failing to argue the timing of the initial-aggressor instruction

denied him due process. Defendant maintains this contention could have been raised on direct

appeal but was not and thus the failure to add the allegation appellate counsel provided

ineffective assistance prevented the adequate presentation of his claim. See People v. Turner,

187 Ill. 2d 406, 413, 719 N.E.2d 725, 729 (1999) (noting had counsel “amended the

post-conviction petition to allege ineffective assistance of appellate counsel for failing to raise

petitioner’s claims on direct appeal, these claims would not have been barred by waiver”); see

also See Blair, 215 Ill. 2d 427, 443-44 (observing the terms “waiver” and “forfeiture” have both

been used to describe matters that were not raised but could have been raised on direct appeal

and adopting “forfeiture” as the preferred term).

¶ 32           The State counters by arguing successor postconviction counsel remedied any

alleged error by initial postconviction counsel in failing to add allegations of appellate counsel’s

ineffectiveness. The State emphasizes successive postconviction counsel asserted this claim

before the trial court in the motion to reconsider the order granting the State’s motion to dismiss.

¶ 33           We are not convinced; the error of initial postconviction counsel was not

remedied. Successor postconviction counsel did not file an amended postconviction petition.

Instead, successor postconviction counsel filed a motion to reconsider the order dismissing




                                                - 12 -
defendant’s amended postconviction petition. The purpose of a motion to reconsider is “to bring

to the court’s attention newly discovered evidence, changes in the law, or errors in the court’s

previous application of existing law.” See People v. Rucker, 2018 IL App (2d) 150855, ¶ 29, 127

N.E.3d 93 (quoting General Motors Acceptance Corp. v. Stoval, 374 Ill. App. 3d 1064, 1078,

872 N.E.2d 91, 103 (2007)). The motion does not amend a postconviction petition under the Act.

Successor postconviction counsel thus did not remedy the flaws in the amended pleading but

instead raised the issue of the lack of reasonable assistance to the circuit court. We note while the

circuit court reversed course on the issue of the timeliness as a result of the motion to reconsider

and found the other matters barred by res judicata, the circuit court did not address the issue of

unreasonable assistance.

¶ 34           We agree with defendant that initial postconviction counsel did not add the

necessary allegations to present defendant’s claim he was denied due process. Although the

circuit court found this claim barred by res judicata as it determined the argument was raised on

direct appeal, the failure to add the allegation regarding appellate counsel’s ineffectiveness

would have prevented the circuit court from considering the merits of petitioner’s claim. The

drafting of this claim did not comply with Rule 651(c).

¶ 35           Defendant further contends initial postconviction counsel failed to provide

reasonable assistance in the presentation of the claim based on Brady v. Maryland, 373 U.S. 83

(1963), the State’s alleged failure to produce Levar’s medical records. Defendant contends initial

postconviction counsel provided unreasonable assistance as to this claim in one of two ways.

First, counsel did not attach the evidence necessary, such as medical records, that would show

the State violated Brady by not disclosing exculpatory or impeaching evidence. See People v.

Burt, 205 Ill. 2d 28, 47, 792 N.E.2d 1250, 1263 (2001) (setting forth the elements of a Brady




                                               - 13 -
claim, which includes the element the undisclosed evidence was favorable to the accused as

being either exculpatory or impeaching). Second, the record demonstrates Levar’s medical

records were produced to defendant before trial, showing initial postconviction counsel did not

examine the record before adding this claim, in violation of Rule 651(c).

¶ 36           The Act mandates postconviction petitions “shall have attached thereto affidavits,

records, or other evidence supporting its allegations or shall state why the same are not

attached.” 725 ILCS 5/122-2 (West 2012). The failure to comply with this requirement is fatal to

a petitioner’s claims. People v. Johnson, 154 Ill. 2d 227, 241, 609 N.E.2d 304, 310 (1993)

(stating “our courts have specifically held that the absence of affidavits, records or other

evidence in support of the post-conviction petition renders the petition insufficient to require an

evidentiary hearing”).

¶ 37           Despite this requirement, initial postconviction counsel added a meritless

argument that could not have advanced to an evidentiary hearing. Without such documentation,

the circuit court could not find a substantial showing of a constitutional violation had been made

and the claim would not advance to a third-stage hearing.

¶ 38           Further troubling is the fact the record indicates Levar’s medical records were

produced by the State before trial, directly contradicting initial postconviction counsel’s

contention. While successor postconviction counsel indicated defendant’s argument was the

State excluded exculpatory portions of Levar’s medical records, the amended postconviction

petition does not support this assertion. In the amended postconviction petition, defendant asserts

he “was never tendered medical records that documented injuries to Levar.” The presence in the

record of language showing the documents were produced demonstrates initial postconviction

counsel did not review the record in satisfaction of Rule 651(c). Moreover, even if defendant’s




                                                - 14 -
contention was that the State failed to disclose part of the medical records, those medical records

or a sworn affidavit to their content were necessary to present that claim.

¶ 39           Throughout its brief, the State asserts counsel’s assistance should not be found

unreasonable unless it amounts to “virtually no representation at all.” See Turner, 187 Ill. 2d at

416. The State contends postconviction counsel’s conduct does not fall to that level. However,

we disagree. In his pro se petition, defendant presented one claim: he was denied the effective

assistance of trial counsel due to counsel’s improper advice regarding the sentences he faced.

Initial postconviction counsel’s amended petition added two claims that could not, as presented,

advance to an evidentiary hearing, leaving him with only the claim raised in his pro se petition.

Defendant thus had “virtually no representation at all.”

¶ 40           Having found defendant is entitled to remand for the appointment of counsel and

renewed second-stage proceedings, we need not address defendant’s remaining arguments.

Defendant’s request for a third-stage evidentiary hearing on the ineffective-assistance-of-trial-

counsel claim was dependent on a ruling against him on his unreasonable-assistance claims. We

further note our decision “should not be construed as any indication of whether the allegations

set forth in defendant’s petition have merit.” People v. Shortridge, 2012 IL App (4th) 100663,

¶ 15, 964 N.E.2d 679.

¶ 41                                    III. CONCLUSION

¶ 42           We reverse the circuit court’s judgment and remand for further proceedings.

¶ 43           Reversed and remanded.




                                               - 15 -